COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00245-CV


Mitchell Reitman and Melinda               §    From the 153rd District Court
Reitman
                                           §    of Tarrant County (153-246953-10)
v.
                                           §    March 15, 2018

Roger L. Yandell                           §    Per Curiam


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Mitchell Reitman and Melinda Reitman

shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM